60 N.Y.2d 918 (1983)
In the Matter of Angelina Sinicropi, Appellant-Respondent,
v.
Robert J. Bennett, as Deputy Director of Probation of the County of Nassau, et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Argued October 21, 1983.
Decided November 23, 1983.
William D. Friedman for appellant-respondent.
Edward G. McCabe, County Attorney (Robert O. Boyhan of counsel), for respondent-appellant.
William M. Wallens for Civil Service Employees Association, Inc., Local 1000, AFSCME, AFL-CIO, amicus curiae.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*919MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Respondent's determination to terminate appellant's employment, which was supported by substantial evidence in the record and did not constitute a disproportionate penalty, was proper. (Matter of Pell v Board of Educ., 34 N.Y.2d 222, 231-233.) Appellant is not entitled to termination pay because the collective bargaining agreement between respondent and her union provides that termination *920 pay will not be awarded where termination of an employee is, as it was here, for cause. That agreement is binding upon appellant. (Antinore v State of New York, 49 AD2d 6, 10-11, affd 40 N.Y.2d 921.) Respondent should pay appellant the salary she would have earned for the period between the original termination decision (which was annulled) and the subsequent termination decision, less any compensation derived from other employment during that period and any unemployment insurance benefits received for that period. (Civil Service Law, § 75, subd 3; Matter of Amkraut v Hults, 21 AD2d 260, affd 15 N.Y.2d 627.)
Order affirmed, without costs, in a memorandum. Question certified answered in the affirmative.